DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	This Office Action is issued in response to the applicant’s amendment filed on July 05, 2022, in which claims 1-18 are presented for examination. 
3.	Claims 1, 7, and 13 are in independent form
4.	Claims 1, 7, and 13 are amended.5.	The previous provisional non-statutory double patenting rejection of claims 1, 7, and 13 have been withdrawn as these claims are no longer no longer coextensive in scope.
Response to Arguments
6.	Applicant’s arguments with respect to the newly amended independent claim(s) (1, 7, and 13) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vatnikov et al. U.S. 2015/0341221A1 (hereinafter Vatnikov) in view of Raghunathan et al. U.S. 2017/0060608 A1 (hereinafter Raghunathan) further in view of Myers et al. US 11, 283, 900 B2 (hereinafter Myers).

Regarding claim 1, Vatnikov discloses a method for configuring a network environment for a server, the method comprising: 	receiving, at a cloud-based computing platform, first internet protocol (IP) information relating to a first network environment in which a server used by a client machine in a client domain is located (Vatnikov [0008]-[0012], as in [0008] a user may define IP mapping rules that describe how VMs which are connected to specific virtual networks at the protected and recovery sites; as in [0011] a user specifies parameter values such as IP address);
 translating the first IP information (Vatnikov [0031] where IP translation performed, e.g., “predicate M may take as input parameters the old static IP address, network mask, and a source IP subnet Classless Inter-Domain Routing (CIDR) string, and check if the old IP address belongs to a specific IP subnet”) and generating second IP information based on the translated first IP information (Vatnikov [0016] where a second IP information created based on the first IP, e.g., “specifying a network mapping between the protected and recovery sites, the user may create one or more IP mapping rules which describe how new static IP addresses and common TCP/IP parameters should be assigned to recovered VMs based on their current protected site TCP/IP configuration” See also [0017], e.g., “one or more IP mapping rules are identified, site recovery application 206 evaluates the retrieved guest OS TCP/IP settings against the identified rule(s). If the retrieved guest OS TCP/IP settings satisfy the predicate of one of the IP mapping rule(s), which specifies TCP/IP settings to which the IP mapping rule is applicable, site recovery application 206B generates new TCP/IP settings for the VM using a resolver function in the IP mapping rule”), the second IP information used for creating a second network environment for the server (Vatnikov [0017], e.g., “VM is then reconfigured with the new TCP/IP settings”);
 creating the second network environment for the server so that the server used by the client machine in the client domain is operable in the created second network environment (Vatnikov [0029] where a second network created, e.g., “ a VM failing over from old network Np to new network Nr, the predicate M is invoked to check if the rule is applicable to the VM. This check occurs at step 320, where the site recovery application evaluates the old guest OS TCP/IP settings against the IP mapping rule and determines whether the Boolean function M (that indicates a match to the old IP settings) returns true).
	Vatnikov does not explicitly teach determining if the server will perform as expected in the created second network environment based on results of the performed test. 	However, Raghunathan determining if the server will perform as expected in the created second network environment (where the second network performance functionality determined, e.g., “based on results of the performed test ( [Raghunathan [0049]-[0052]] where the performance of the created network tested and determined, e.g.” Compare the most recent 1 week moving average against 1 week moving average of values at deployment of the group of VMs to a test environment. Compare the most recent 1 week moving average against 1 week moving average of values at deployment of the group of VMs from the test environment to a production environment… a comparison against multiple recorded resource consumption snapshots might be employed. For example, the following comparisons may be used: Compare most recent 1 week moving average against 1 week moving average of values at an initial deployment of the group of VMs. Compare the most recent 1 week moving average against 1 week moving average of values at deployment of the group of VMs to a test environment” See also [0071] -  cost of downtime vs. specific periods of time (user-specified sync points) may be charted; e.g., at initial deployment of the virtual application, when the virtual application moves into a test cluster, when the virtual application moves into production, at quarterly intervals while the virtual application is in production, and so on. Other charts may include a graph of a particular consumption metric (e.g., CPU usage, memory usage, etc.) charted over time).   	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate the resource consumption patterns of Raghunathan in to customizing network configuration of virtual machine using subnet mapping rule of Vatnikov. The modification would have been obvious of ordinary skill in the art would be motivated to improve the complexity of the network setting information that creating a new network environment.
The combination of Vatnikov and Raghunathan does not explicitly teach performing a test for the server in the created second network environment using the generated second IP information. 	However, Myers discloses performing a test for the second server in the created second network environment using the generated second IP information (Mayer [col. 1, lines 59- col. 2, lines 16], [col. 34, lines 5-16] and [Figure 6] where a test performed on the generated second server environment, e.g., “performing the server environment test on a second server environment to generate second results (650)”).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to implement Myers’ teaching in Vatnikov and Raghunathan’s teaching to come up with having one or more test performed on the generated second server.  The motivation for doing so would allow a replacement server is used in out of place restoration of a server and a user wants to use a different hostname for the replacement server.

Regarding claim 2, the rejection of claim 1 is hereby incorporated by reference, the combination of Vatnikov, Raghunathan, and Myers discloses a method, wherein translating the first IP information comprises determining changes to IP rules of the server (Vatnikov [0031] where IP translation performed, e.g., “predicate M may take as input parameters the old static IP address, network mask, and a source IP subnet Classless Inter-Domain Routing (CIDR) string, and check if the old IP address belongs to a specific IP subnet”).

Regarding claim 3, the rejection of claim 2 is hereby incorporated by reference, the combination of Vatnikov, Raghunathan, and Myers discloses a method, further comprising generating user information based on the generated second IP information, wherein the generated user information includes the determined changes made to the IP rules of the server (Vatnikov [0031] e.g., “ transform function R may take as input parameters the old IP address, network mask, and a target IP subnet CIDR string, and return a new IP address on the target subnet with all host bits of the original address preserved. This type of IP address conversion is sometimes referred to as "Re-IP-ing").

Regarding claim 4, the rejection of claim 1 is hereby incorporated by reference, the combination of Vatnikov, Raghunathan, and Myers discloses a method, wherein if the results of the test indicate that the server will perform as expected in the created second network environment, further comprising deploying the server in the created second network environment (Vatnikov [0035] e.g., “IP customization may also be applied to migration of VMs between data centers and testing”); and
 	if the results of the test indicate that the server will not perform as expected in the created second network environment, further comprising changing at least one parameter associated with the server (Raghunathan [0051]-[0052], e.g., “Compare the most recent 1 week moving average against 1 week moving average of values at deployment of the group of VMs to a test environment. Compare the most recent 1 week moving average against 1 week moving average of values at deployment of the group of VMs from the test environment to a production environment), the at least one parameter associated with the server comprising at least one of:
 	central processing unit (CPU) resource allocation for the server (Raghunathan [Figure 4, element 412] “processing unit’);
 	memory resource allocation for the server (Raghunathan [Figure 4, element 414, “system memory”); and
 	input/output operations per second (IOPS) resource allocation for the server (Raghunathan [Figure 4, element 444] “input devices”).

Regarding claim 5, the rejection of claim 1 is hereby incorporated by reference, the combination of Vatnikov, Raghunathan, and Myers discloses a method, further comprising, if the results of the test indicate that the server will not perform as expected in the created second network environment, further comprising generating a difference report including information relating to changes that need to be made to at least one parameter associated with the server (Raghunathan [0051]-[0052] e.g., “(¶51-52 - Compare the most recent 1 week moving average against 1 week moving average of values at deployment of the group of VMs to a test environment. Compare the most recent 1 week moving average against 1 week moving average of values at deployment of the group of VMs from the test environment to a production environment”).

Regarding claim 6, the rejection of claim 5 is hereby incorporated by reference, the combination of Vatnikov, Raghunathan, and Myers discloses a method, further comprising, reconfiguring the created second network environment based on the information included in the generated difference report (Raghunathan [0017] where the created second network reconfigured, e.g., “VM is then reconfigured with the new TCP/IP settings”). 
Claims 7 and 13 amounts to a nontransitory computer readable storage medium and a cloud-based server respectively, and performing the steps of claim 1. They are rejected for substantially the same reason as presented above for claim 1 and based on the reference disclosure of the necessary supporting hardware and software. 

Claims 8 and 14 amounts to a nontransitory computer readable storage medium and a cloud-based server respectively, and performing the steps of claim 2. They are rejected for substantially the same reason as presented above for claim 2 and based on the reference disclosure of the necessary supporting hardware and software. 
Claims 9 and 15 amounts to a nontransitory computer readable storage medium and a cloud-based server respectively, and performing the steps of claim 3. They are rejected for substantially the same reason as presented above for claim 3 and based on the reference disclosure of the necessary supporting hardware and software. 
Claims 10 and 16 amounts to a nontransitory computer readable storage medium and a cloud-based server respectively, and performing the steps of claim 4. They are rejected for substantially the same reason as presented above for claim 4 and based on the reference disclosure of the necessary supporting hardware and software. 
Claims 11 and 17 amounts to a nontransitory computer readable storage medium and a cloud-based server respectively, and performing the steps of claim 5. They are rejected for substantially the same reason as presented above for claim 5 and based on the reference disclosure of the necessary supporting hardware and software. 

Claims 12 and 18 amounts to a nontransitory computer readable storage medium and a cloud-based server respectively, and performing the steps of claim 6. They are rejected for substantially the same reason as presented above for claim 6 and based on the reference disclosure of the necessary supporting hardware and software. 

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU MITIKU/Examiner, Art Unit 2156   

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156